 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GRAND FABRICS                             Case No. 2:18-cv-00748-DSF (AFMx)
12   INTERNATIONAL LIMITED,
                                                ORDER TO SHOW CAUSE RE:
13                       Plaintiff,             CONTEMPT AND MONETARY
                                                SANCTIONS FOR FAILURE TO
14          v.                                  APPEAR AT JUDGMENT
                                                DEBTOR EXAMINATIONS
15
     MELROSE TEXTILE, INC., et al.,
16
                         Defendants.
17

18

19         Defendant Melrose Textile, Inc. and its representatives Jake Eghbalieh and

20   Joseph Eghbalieh shall appear on Tuesday, February 19, 2019, at 10 a.m., before

21   U.S. Magistrate Judge Alexander F. MacKinnon, in Courtroom 780, 7th Floor,

22   United States District Court, 255 East Temple Street, Los Angeles, California, to

23   show cause why they should not be held in contempt for failure to comply with the

24   Court’s December 10, 2018 Orders to Appear for Examination of Judgment Debtor

25   (ECF Nos. 192, 193), and why monetary sanctions (including court reporter costs

26   and reasonable attorney’s fees) should not be imposed against them for their failure

27   to appear at the judgement debtor examinations as required by the December 10,

28   2018 Order. The appearance in court on February 19, 2019 at 10:00 a.m. of Jake
 1   Eghbalieh and Joseph Eghbalieh to testify for defendant Melrose Textile, Inc. at its
 2   judgment debtor examination, shall discharge the order to show cause regarding the
 3   issue of contempt, but the issue of monetary sanctions for the prior failures to appear
 4   shall still be addressed at that time.
 5         Plaintiff shall promptly serve this Order on defendant Melrose Textile, Inc.,
 6   Jake Eghbalieh, and Joseph Eghbalieh, by means including:
 7                (a)    Emails to the judgment debtor, the witnesses and their counsel, to
 8   the extent email addresses are known;
 9                (b)    Overnight mail to:
10                       Jake Eghbalieh
11                       2175 South Beverly Glen Boulevard, Apartment 208
12                       Los Angeles, California 90025; and
13                (c)    Overnight mail to:
14                       Fari B. Nejadpour
15                       Nejadpour Law
16                       8383 Wilshire Blvd, Suite 649
17                       Beverly Hills, CA 90211
18   Plaintiff shall also file proofs of service upon completion of service of this Order.
19

20         IT IS SO ORDERED.
21

22   DATED: 1/30/2019
23

24
                                              ____________________________________
                                                   ALEXANDER F. MacKINNON
25                                            UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                2
